Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is made and
entered into as of August 24, 2007, by and among BUCKEYE PARTNERS, L.P., a
Delaware limited partnership (the “Borrower”), the Lenders (as defined below)
party hereto, and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the several banks and other financial institutions party
thereto (collectively, the “Lenders”) and the Administrative Agent are parties
to that certain Credit Agreement, dated as of November 13, 2006 (as amended,
supplemented and modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement as amended hereby), pursuant to which the
Lenders have made certain financial accommodations available to the Borrower;
and

WHEREAS, Buckeye Gas Storage LLC, a Delaware limited liability company and a
Restricted Subsidiary of the Borrower (“BGS”), and certain other parties entered
into a Purchase Agreement, dated as of July 24, 2007 (the “Purchase Agreement”),
pursuant to which, among other things, BGS agreed to purchase the membership
interests of Lodi Gas Storage, L.L.C., a Delaware limited liability company
(“Lodi”); and

WHEREAS, the closing under the Purchase Agreement (the “Lodi Closing”) is
subject to, among other things, the satisfaction of certain conditions set forth
in the Purchase Agreement; and

WHEREAS, because Lodi and its Subsidiaries have incurred secured indebtedness
that will not be paid off at the Lodi Closing, absent an amendment to, or waiver
under, the Credit Agreement, the consummation of Lodi Closing would constitute
an Event of Default under the Credit Agreement; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1.      Amendments.

(a)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions of “BGS,” “Lodi”, “Lodi Closing” and “Second Amendment
Closing Date” in the


--------------------------------------------------------------------------------


 

appropriate alphabetical order and by replacing the definitions of “EBITDA,”
“Fee Letters,” “Restricted Subsidiary”, and “Termination Date” in their entirety
with the following:

“BGS” shall mean Buckeye Gas Storage LLC, a Delaware limited liability company
and a Restricted Subsidiary of the Borrower.

“EBITDA” shall mean, for any Person for any period commencing before October 1,
2006, the sum of (i) Consolidated Net Income of such Person and its Consolidated
Subsidiaries for such period plus (ii) the following expenses or charges to the
extent deducted from Consolidated Net Income for such period:  interest, taxes,
depreciation, depletion, amortization and GP Incentive Compensation Payments
plus (iii) with respect to the Borrower and its Consolidated Subsidiaries,
Material Project EBITDA Adjustments, if any, of the Borrower and its
Consolidated Subsidiaries.  EBITDA shall mean, for any Person for any period
commencing on or after October 1, 2006, the sum of (i) Consolidated Net Income
of such Person and its Consolidated Subsidiaries for such period plus (ii) the
following expenses or charges to the extent deducted from Consolidated Net
Income for such period:  interest, taxes, depreciation, depletion and
amortization plus (iii) with respect to the Borrower and its Consolidated
Subsidiaries, Material Project EBITDA Adjustments, if any, of the Borrower and
its Consolidated Subsidiaries.  With respect to the Borrower, if during any
period the Borrower or any Subsidiary acquires any Person and such acquired
Person becomes a Restricted Subsidiary, or the Borrower or a Restricted
Subsidiary acquires all or substantially all of the assets of any Person, the
EBITDA attributable to such Person or assets for such period determined on a pro
forma basis (as reasonably diligenced by  the Borrower) may be included in
EBITDA for the calculation of the Funded Debt Ratio.  From and after the Lodi
Closing, EBITDA shall include, as a positive amount, the amount, if any, by
which the accounting expense associated with any ground lease obligations of
Lodi and its Subsidiaries exceeds the cash expenditures payable with respect to
such lease obligations.

“Fee Letters” shall mean (i) that certain letter agreement among SunTrust
Capital Markets, Inc., SunTrust and the Borrower, dated August 1, 2007 and (ii)
that certain letter agreement among Wachovia Capital Markets, Inc., Wachovia
Bank, National Association and the Borrower, dated July __, 2007, in each case
as the same may be amended or replaced from time to time, concerning certain
fees in connection with this Agreement and any agreements or instruments
executed in connection herewith.

“Lodi Closing” shall mean the consummation of the transactions contemplated by
that certain Purchase Agreement dated as of July 24, 2007, among BGS and certain
other parties, pursuant to which, among other things, BGS agreed to purchase all
of the membership interests in Lodi.

“Lodi” shall mean Lodi Gas Storage, L.L.C., a Delaware limited liability
company.


--------------------------------------------------------------------------------


 

“Restricted Subsidiary” shall mean those Persons listed on Exhibit D-1 and any
Subsidiary of the Borrower or of any Restricted Subsidiary that has not been
designated by the Borrower, within 30 days after its creation or acquisition, as
an Unrestricted Subsidiary.  The Borrower may thereafter redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary, and it will thereafter be a
Restricted Subsidiary; provided, that such Restricted Subsidiary may not
thereafter be redesignated as an Unrestricted Subsidiary, and provided, further,
that no Subsidiary may be designated as an Unrestricted Subsidiary at any time
other than within 30 days after its creation or acquisition.  Each Restricted
Subsidiary (other than Laurel Pipe Line Company, L.P., WesPac Pipelines-Reno,
LLC and BGS) in existence prior to the Second Amendment Closing Date shall have
executed a Guaranty.  To qualify as a Restricted Subsidiary, each other
Unrestricted Subsidiary designated by the Borrower as a Restricted Subsidiary
shall be in a line of business as is permitted for the Borrower under the
Borrower Partnership Agreement, and at the time such Subsidiary is designated as
a Restricted Subsidiary no Default shall exist or result from such designation.

“Second Amendment Closing Date” shall mean August 24, 2007.

“Termination Date” shall mean shall mean the earlier to occur of (i) the fifth
anniversary of the Second Amendment Closing Date, or, if the Borrower has
requested an extension of the Termination Date pursuant to Section 2.11, the
first anniversary of the then applicable Extension Effective Date, and (ii) the
date that the Revolving Credit Commitments are terminated pursuant to
Section 2.03(a) or 10.02; provided, however, that the Termination Date of any
Lender that is a Declining Lender with respect to any requested extension
pursuant to Section 2.11 shall be the earlier of (x) the Termination Date in
effect immediately prior to such extension and (y) the date on which the
Revolving Credit Commitments are terminated pursuant to Section 2.03(a) or
10.02.

(b) Section 2.03 of the Credit Agreement is hereby amended by replacing
Subsection (c)(i) with the following Subsection (c)(i):


(I) SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING BOTH ON THE
DATE OF SUCH REQUEST AND ON THE EFFECTIVE DATE OF SUCH INCREASE, FROM TIME TO
TIME AFTER THE CLOSING DATE, BORROWER MAY, UPON AT LEAST 30 DAYS’ WRITTEN NOTICE
TO THE AGENT, WHO SHALL PROMPTLY NOTIFY THE LENDERS, PROPOSE TO INCREASE THE
AGGREGATE REVOLVING CREDIT COMMITMENT BY AN AMOUNT NOT TO EXCEED $200,000,000
LESS THE PRINCIPAL AMOUNTS OF ANY COMMITMENTS PROVIDED ON THE CLOSING DATE IN
EXCESS OF $600,000,000 (THE AMOUNT OF ANY SUCH INCREASE, THE “ADDITIONAL
REVOLVING CREDIT COMMITMENT AMOUNT”).  EACH LENDER SHALL HAVE THE RIGHT FOR A
PERIOD OF 15 DAYS FOLLOWING RECEIPT OF SUCH NOTICE, TO ELECT BY WRITTEN NOTICE
TO THE BORROWER AND THE AGENT TO INCREASE ITS REVOLVING CREDIT COMMITMENT BY A
PRINCIPAL AMOUNT EQUAL TO OR LESS THAN ITS PERCENTAGE SHARE OF THE ADDITIONAL
REVOLVING CREDIT COMMITMENT AMOUNT.  NO LENDER (OR ANY SUCCESSOR THERETO) SHALL
HAVE ANY OBLIGATION TO INCREASE ITS REVOLVING CREDIT COMMITMENT OR ITS OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY DECISION
BY A


--------------------------------------------------------------------------------



LENDER TO INCREASE ITS REVOLVING CREDIT COMMITMENT SHALL BE MADE IN ITS SOLE
DISCRETION INDEPENDENTLY FROM ANY OTHER LENDER.

(c)     Section 2.11 of the Credit Agreement is hereby amended by replacing the
first sentence of such section in its entirety with the following sentence:

From time to time, but at least 45 days prior to the scheduled Termination Date
then in effect, the Borrower may (but in no event more than once per calendar
year or twice in the aggregate during the term of this Agreement), by written
notice to the Agent, request that the scheduled Termination Date then in effect
be extended for a twelve-month period, effective as of a date selected by the
Borrower (the “Extension Effective Date”); the Extension Effective Date shall be
at least 45 days, but not more than 60 days, after the date such extension
request is received by the Agent (the “Extension Request Date”).

(d)    Sections 8.04, 8.10 and 9.19 of the Credit Agreement are hereby deleted
in their entirety.

(e)     Section 9.01 of the Credit Agreement is hereby amended deleting the word
“and” from the end of Subsection (g), by replacing Subsection (h) with the
following Subsection (h) and by adding the following Subsection (i) to such
Section:


(H) OTHER UNSECURED DEBT OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES SO LONG
AS AT THE TIME SUCH DEBT IS INCURRED, AND AFTER GIVING PRO FORMA EFFECT TO THE
INCURRENCE AND APPLICATIONS OF THE PROCEEDS THEREOF, THE BORROWER SHALL BE IN
PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN SECTION 9.12 AND
NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
PROVIDED THAT NO RESTRICTED SUBSIDIARY WHICH IS NOT ALSO A GUARANTOR SHALL INCUR
THIRD-PARTY DEBT IN EXCESS OF $25,000,000 IN THE AGGREGATE; AND

(i) From and after the Lodi Closing, Debt of Lodi and its Subsidiaries (the
“Lodi Debt”); provided that such Debt will be repaid within 15 Business Days of
the Lodi Closing.

(f)     Section 9.02 of the Credit Agreement is hereby amended deleting the word
“and” from the end of Subsection (c), by removing the period and inserting the
word “and” at the end of Subsection (d) and by adding the following Subsection
(e) to such Section:

(e) Liens securing the Lodi Debt; provided that such Liens are terminated within
15 Business Days of the Lodi Closing.

(g) Section 9.12 of the Credit Agreement is hereby amended by replacing such
section in its entirety with the following:


SECTION 9.12  FUNDED DEBT RATIO.

The Borrower will not permit the Funded Debt Ratio as of the end of any fiscal
quarter to be greater than 5.00 to 1.00 (the “Required Threshold”),


--------------------------------------------------------------------------------


 

provided, however, that for a period of up to three consecutive quarters within
any twelve-month period, the Funded Debt Ratio may exceed the Required Threshold
for such period (an “Increased Funded Debt Ratio Period”) as a result of any
acquisitions consummated by the Borrower or any Restricted Subsidiary during
such Increased Funded Debt Ratio Period with an aggregate purchase price in
excess of $25,000,000, but shall in no event exceed 5.50 to 1.00 during such
Increased Funded Debt Ratio Period; provided, further, that no Increased Funded
Debt Ratio Period shall occur sooner than two consecutive quarters after the end
of any other Increased Funded Debt Ratio Period.

(h) Annex I of the Credit Agreement is hereby amended by replacing such Annex in
its entirety with the Annex I attached hereto as Exhibit A.

(i) Exhibit D-1 of the Credit Agreement is hereby amended by replacing such
Exhibit in its entirety with the Exhibit D-1 attached hereto as Exhibit B.

(j) Schedule 9.03 of the Credit Agreement is hereby amended by replacing such
Schedule in its entirety with the Schedule 9.03 attached hereto as Exhibit C.

2.      Release from Guaranty.  Laurel Pipe Line Company, L.P. is hereby
released from all Obligations, whether past, present or future, including its
Contribution Obligation (as such term is defined in the Guaranty) under that
certain Guaranty dated on or about January 30, 2007 (the “Laurel Guaranty”) by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the Lenders.  The effective date of the release shall be the date on which this
Second Amendment becomes effective.  Notwithstanding the foregoing release,
Laurel Pipe Line Company, L.P. shall continue to be deemed to be a Restricted
Subsidiary.

3.      Conditions to Effectiveness of this Second Amendment. Notwithstanding
any other provision of this Second Amendment and without affecting in any manner
the rights of the Lenders hereunder, it is understood and agreed that this
Second Amendment shall not become effective, and the Borrower shall have no
rights under this Second Amendment, until the Administrative Agent shall have
received (i) reimbursement or payment of its costs and expenses incurred in
connection with the preparation, execution and delivery of this Second
Amendment, including all fees set forth in the Fee Letters on the dates and to
the parties specified therein, and including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for the Administrative Agent
with respect thereto, (ii) executed counterparts to this Second Amendment from
the Borrower, the Guarantors and the Required Lenders as well as additional
promissory notes, and other loan documents as the Administrative Agent may
reasonably request, (iii) delivery of certified copies of organizational
documents, including bylaws, authorizing resolutions of board of directors, and
incumbency certificates for the Borrower, (iv) receipt of certified copies of
all consents, approvals, authorizations, registrations, or filings required to
be made or obtained by the Borrower in connection with the loan documents and
(v) receipt of favorable opinion of counsel for the Borrower and each Guarantor.

4.      Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Second Amendment, each of the Borrower,
the General Partner and the


--------------------------------------------------------------------------------


 

Guarantors (collectively, the “Loan Parties”) hereby represents and warrants to
the Lenders and the Administrative Agent that:

(a)     The execution and delivery by such Loan Party of this Second Amendment
and the performance of this Second Amendment and the Credit Agreement as amended
hereby (i) are within such Loan Party’s power and authority; (ii) have been duly
authorized by all necessary partnership, limited liability company, partner
and/or member action; (iii) are not in contravention of any provision of such
Loan Party’s certificate of formation, certificate of partnership, partnership
agreement, operating agreement or other organizational documents; (iv) do not
violate any law or regulation, or any order or decree of any Governmental
Authority; (v) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Loan Party or any of its Subsidiaries is a party or by which such
Loan Party or any such Subsidiary or any of their respective property is bound;
(vi) do not result in the creation or imposition of any Lien upon any of the
property of such Loan Party or any of its Subsidiaries; and (vii) do not require
the consent or approval of any Governmental Authority or any other Person;

(b)    This Second Amendment has been duly executed and delivered for the
benefit of or on behalf of each Loan Party and constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application relating to or affecting creditors’
rights and general principles of equity; and

(c)     After giving effect to this Second Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the Second Amendment Closing Date.

5.      Reaffirmations and Acknowledgments.

Except with respect to the Laurel Guaranty which is being terminated as provided
in Section 2 of this Second Amendment, each Guarantor consents to the execution
and delivery by the Borrower of this Second Amendment and jointly and severally
ratifies and confirms the terms of its Guaranty with respect to the indebtedness
now or hereafter outstanding under the Credit Agreement as amended hereby and
all promissory notes issued thereunder. Except with respect to the Laurel
Guaranty which is being terminated as provided in Section 2 of this Second
Amendment, each Guarantor acknowledges that, notwithstanding anything to the
contrary contained herein or in any other document evidencing any indebtedness
of the Borrower to the Lenders or any other obligation of the Borrower, or any
actions now or hereafter taken by the Lenders with respect to any obligation of
the Borrower, its Guaranty (i) is and shall continue to be a primary obligation
of such Guarantor, (ii) is and shall continue to be an absolute, unconditional,
joint and several, continuing and irrevocable guaranty of payment, and (iii) is
and shall continue to be in full force and effect in accordance with its terms. 
Except as set forth in


--------------------------------------------------------------------------------


 

Section 2 of this Second Amendment, nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranties.

6.      Effect of Amendment.  Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent.  The execution, delivery and effectiveness of this Second
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Second
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.

7.      Governing Law.   This Second Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

8.      No Novation.  This Second Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

9.      Counterparts.  This Second Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Second Amendment by facsimile transmission or by electronic mail in pdf
form shall be as effective as delivery of a manually executed counterpart
hereof.

10.    Costs and Expenses.  The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Second Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

11.    Binding Nature.  This Second Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

12.    Entire Understanding.  This Second Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

[Signature Pages To Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

BORROWER:

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

 

By:

Buckeye GP LLC, its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ VANCE POWERS

 

 

 

 

Name:

Vance Powers

 

 

 

 

Title:

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTORS: BUCKEYE PIPE LINE COMPANY,

 

 

 

L.P.

 

 

 

 

 

 

 

 

 

 

By

MAINLINE L.P.

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By

MAINLINE GP, INC.

 

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ VANCE POWERS

 

 

 

 

 

Name:

Vance Powers

 

 

 

 

 

Title:

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BUCKEYE PIPE LINE HOLDINGS, L.P.

 

 

 

 

 

 

 

 

 

 

By

MAINLINE L.P.

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By

MAINLINE GP, INC.

 

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ VANCE POWERS

 

 

 

 

 

Name:

Vance Powers

 

 

 

 

 

Title:

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

BUCKEYE GULF COAST HOLDINGS I, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ VANCE POWERS

 

 

 

 

 

Name:

Vance Powers

 

 

 

 

 

Title:

Acting Chief Financial Officer

 

 


--------------------------------------------------------------------------------


 

 

BUCKEYE GULF COAST HOLDINGS II, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

BUCKEYE GULF COAST PIPE LINES, L.P.

 

 

 

 

 

 

 

 

 

 

 

By

 

BUCKEYE GULF COAST HOLDINGS I, LLC

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

BUCKEYE TERMINALS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

NORCO PIPE LINE COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

EVERGLADES PIPE LINE COMPANY, L.P.

 

 

 

 

 

 

 

 

 

 

 

By

 

MAINLINE L.P.

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

MAINLINE GP, INC.

 

 

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

WOOD RIVER PIPE LINES LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

BUCKEYE PIPE LINE TRANSPORTATION LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

BUCKEYE TEXAS PIPE LINE COMPANY, L.P.

 

 

 

 

 

 

 

 

 

 

 

By

 

BUCKEYE GULF COAST HOLDINGS I, LLC

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

BUCKEYE NGL PIPE LINES LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

FERRYSBURG TERMINAL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 

 

 

 

 

 

 

 

SOLELY FOR PURPOSES OF

 

 

 

 

 

 

 

 

SECTION 2 HEREOF:

 

LAUREL PIPE LINE COMPANY, L.P.

 

 

 

 

 

 

 

 

 

 

 

By

 

MAINLINE L.P.

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

MAINLINE GP, INC.

 

 

 

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ VANCE POWERS

 

 

 

 

 

 

Name:

 

Vance Powers

 

 

 

 

 

 

Title:

 

Acting Chief Financial Officer

 

 


--------------------------------------------------------------------------------


 

LENDER, ISSUING BANK

 

 

 

 

 

 

 

 

AND AGENT:

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ CARMEN MALIZIA

 

 

 

 

 

 

Name:

 

Carmen Malizia

 

 

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ ADAM H. FEY

 

 

 

 

 

 

Name:

 

Adam H. Fey

 

 

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ TODD MOGIL

 

 

 

 

 

 

Name:

 

Todd Mogil

 

 

 

 

 

 

Title:

 

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ LARRY ROBINSON

 

 

 

 

 

 

Name:

 

Larry Robinson

 

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ GREGORY E. GEORGE

 

 

 

 

 

 

Name:

 

Gregory E. George

 

 

 

 

 

 

Title:

 

Managing Director

 


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ TARA NARASIMAN

 

 

Name:

Tara Narasiman

 

 

Title:

Associate

 


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ PAUL PRITCHETT

 

 

Name:

Paul Pritchett

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ RAINER MEIGR

 

 

Name:

Rainer Meigr

 

 

Title:

VP

 

 

 

 

 

 

 

 

 

By:

/s/ OLIVER SCHWARTZ

 

 

Name:

Oliver Schwartz

 

 

Title:

Director

 


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

 

 

By:

/s/ PATRICIA J. DUNDEE

 

 

Name:

Patricia J. Dundee

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., HOUSTON AGENCY

 

 

 

 

 

By:

/s/ LINDA TERRY

 

 

Name:

Linda Terry

 

 

Title:

VP and Manager

 


--------------------------------------------------------------------------------


 

MORGAN STANLEY BANK

 

 

 

 

 

By:

/s/ ELIZABETH HENDRICKS

 

 

Name:

Elizabeth Hendricks

 

 

Title:

Authorized Signatory

 


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ OLEG KOGAN

 

 

Name:

Oleg Kogan

 

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ IRJA R. OTSA

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

/s/ RICHARD L. TAVROW

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 


--------------------------------------------------------------------------------


 

MERRILL LYNCH BANK USA

 

 

 

 

 

By:

/s/ DAVE MILLET

 

 

Name:

Dave Millet

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

WILLIAM STREET CREDIT CORPORATION

 

 

 

 

 

By:

/s/ MARK WALTON

 

 

Name:

Mark Walton

 

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------


 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

By:

/s/ ERRINGTON HIBBERT

 

 

Name:

Errington Hibbert

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------


 

EXHIBIT A

ANNEX I

5-YEAR CREDIT AGREEMENT

LIST OF PERCENTAGE SHARES AND REVOLVING CREDIT COMMITMENTS

AS OF CLOSING DATE

 

Name of Lender

 

Percentage Share

 

Revolving Credit
Commitments

 

SunTrust Bank

 

10.0%

 

$60,000,000

 

Wachovia Bank, National Association

 

10.0%

 

$60,000,000

 

Bank of America, N.A.

 

8.0%

 

$48,000,000

 

Citibank, N.A.

 

8.0%

 

$48,000,000

 

JPMorgan Chase Bank, N.A.

 

8.0%

 

$48,000,000

 

BNP Paribas

 

8.0%

 

$48,000,000

 

Deutsche Bank AG, New York Branch

 

8.0%

 

$48,000,000

 

The Royal Bank of Scotland plc

 

8.0%

 

$48,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston Agency

 

8.0%

 

$48,000,000

 

UBS Loan Finance LLC

 

6.0%

 

$36,000,000

 

Wells Fargo Bank, N.A.

 

6.0%

 

$36,000,000

 

Lehman Brothers Bank, FSB

 

3.3%

 

$20,000,000

 

Morgan Stanley Bank

 

3.3%

 

$20,000,000

 

William Street Credit Corporation

 

3.3%

 

$20,000,000

 

Merrill Lynch Bank USA

 

2.0%

 

$12,000,000

 

Total

 

100.0000000%

 

$

600,000,000

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT B

EXHIBIT D-1

RESTRICTED SUBSIDIARIES

AS OF THE DATE HEREOF

Buckeye Pipe Line Company, L.P.
Buckeye Pipe Line Holdings, L.P.
Buckeye Gulf Coast Holdings I, LLC
Buckeye Gulf Coast Holdings II, LLC
Buckeye Gulf Coast Pipe Lines, L.P.
Buckeye Terminals, LLC
NORCO Pipe Line Company, LLC
Everglades Pipe Line Company, L.P.
Laurel Pipe Line Company, L.P.
Wood River Pipe Lines LLC
Buckeye Pipe Line Transportation LLC
Buckeye Texas Pipe Line Company, L.P.
Buckeye NGL Pipe Lines LLC
Ferrysburg Terminal, LLC
Buckeye Gas Storage LLC
Lodi Gas Storage, L.L.C.*
Lodi Development, L.L.C.*
WesPac Pipelines — Reno, LLC

 

 

 

 

 

 

* This entity will become a Restricted Subsidiary upon the Lodi Closing.

 


--------------------------------------------------------------------------------


EXHIBIT C

Schedule 9.03

Investments, Loans and Advances

 

Entity

 

 

 

Project Loans

 

Investments

 

WesPac Pipelines — Austin LLC

 

$

0

 

$

0

 

 

 

 

 

 

 

WesPac Pipelines — San Diego LLC

 

$

4,515,689

 

$

(1,114,636

)

 

 

 

 

 

 

WesPac Pipelines — San Jose LLC

 

$

0

 

$

0

 

 

 

 

 

 

 

WesPac Pipelines — Memphis LLC

 

$

48,471,363

 

$

6,060,000

 

 

 

 

 

 

 

WesPac Pipelines — Tucson LLC

 

$

0

 

$

0

 

 

 

 

 

 

 

West Texas LPG Pipeline, Limited Partnership

 

$

0

 

$

31,479,073

 

 

 

 

 

 

 

West Shore Pipe Line Company

 

$

0

 

$

30,432,803

 

 

 

 

 

 

 

Muskegon Pipeline LLC

 

$

0

 

$

15,379,350

 

 

 

 

 

 

 

Transport 4

 

$

0

 

$

382,911

 

 

 

 

 

 

 

Buckeye Products Pipe Line, L.P.

 

$

0

 

$

17,266,963

 

 

 

 

 

 

 

Gulf Coast Pipe Line, L.P.

 

$

0

 

$

6,066,770

 

TOTALS

 

$

52,987,052

 

$

105,953,234

 

 


--------------------------------------------------------------------------------